322 F.2d 792
BOISE CASCADE CORPORATION and St. Paul Fire and Marine Insurance Company, a corporation, Appellants,v.NICHOLSON MANUFACTURING COMPANY, a corporation, Appellee.
No. 18462.
United States Court of Appeals Ninth Circuit.
September 23, 1963.

Appeal from the United States District Court for the District of Oregon, Gus J. Solomon, Chief Judge.
Rhoten, Rhoten & Speerstra, George A. Rhoten, and William B. Wyllie, Salem, Or., for appellants.
Cake Jaureguy, Hardy, Buttler & McEwen, Donald W. McEwen, and John R. Faust, Jr., Portland, Or., for appellee.
Before ORR, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM.


1
We refer to and adopt the opinion of the District Court appearing at 221 F. Supp. 135 and affirm the judgment for the reasons therein stated.